DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 2, 22, 24, 26 are canceled.
Claims 1, 3-21, 23, and 25 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-21, 23, and 25  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected because it recites “determine a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver.”  This claim limitation is not supported in the instant specification.  More specifically, the instant specification discloses determining a tip extension of a version of a fired needle (See Page 7, lines 1-4), which is interpreted as a fired state, not a tip extension of the needle in an unfired state.  Nowhere within the instant specification is the tip extension determined of a needle in a fired state.  Independent claims 13 and 16 are similarly rejected because it recites similar claim limitations of determining a tip extension of the virtual versions of the target biopsy needle, in the unfired state.  
Claims 3-12 and 21 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claims 14-15 and 23 are rejected because they inherit deficiencies by nature of their dependency on claim 13.
Claim 17-20 and 25 are rejected because they inherit deficiencies by nature of its/their dependency on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 12-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0038119 to Desjardins et al. “Desjardins”, in view of U.S. Patent Application No. 2004/0131299 to Adoram et al. “Adoram”, and further in view of U.S. Patent Application No. 2011/0230768 to Nir et al. “Nir”.

Regarding claim 1, Desjardins discloses a target biopsy system, comprising: 
an ultrasound probe (See Fig. 1, Ref. 20 or Fig. 2, Ref. 55) configured to project an ultrasound plane intersecting an anatomical region (See Fig. 1, ultrasound imaging plane 25 intersection patient surface 10 and patient body 15); 
a target biopsy needle (See Fig. 1, Ref. 5, or Fig. 2, Ref. 70); 
at least two ultrasound receivers in a known arrangement on the target biopsy needle, the at least two ultrasound receivers include a distal receiver located adjacent the tip of the target biopsy needle and a proximal receiver located proximal to the distal receiver (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165), each ultrasound receiver configured to sense the ultrasound plane as the target biopsy needle is inserted into the anatomical region (the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181); 
a processor (one or more processors in console 65, Paragraph 0077); and 
a non-transitory computer readable medium that stores instructions, which when executed by the processor (computer code may comprise computer program instructions that are executed by one or more processors to perform the desired operations…The computer program code is generally stored in a non-transitory medium such as an optical disk, flash memory (ROM), or hard drive, Paragraph 0188), cause the processor to: 
communicate with the ultrasound probe and the at least two ultrasound receivers (processor receives and processes signals from the transducer 123 and the ultrasound probe, Paragraph 0077, wherein the receiving and processing of signals are performed using the data communication links between the console 65 with the processor(s) and the transducer 123 and ultrasound probe, See Paragraphs 0068-0070), 
receive tracking data representative of tracked positions of the at least two ultrasound receivers relative to the ultrasound plane (explicit tracking of the medical device position relative to the ultrasound imaging plane, Paragraph 0173; two or more transducers on the instrument, Paragraph 0165, responds to ultrasound waves from the probe 55, and the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would on receiving tracking data representative of tracked positions of the at least two ultrasound receivers), and
determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane (See Fig. 2, Ref. 76; direction of the needle tip and the distance of the needle tip from the image scan plane are indicated with a representative needle arrow icon, Paragraph 0071, which would read on a virtual version of the target biopsy needle in an unfired state) based on the tracking data (Paragraph 0116).
However, Desjardins does not explicitly disclose the system is a target biopsy system, and wherein the orientation of the virtual version of the target biopsy needle is determined based on a a virtual positioning of a segment of the target  biopsy needle between the distal receiver and the proximal receiver as a function of the tracking data.
Adoram teaches in a similar system of determining the position and orientation of a needle with two position sensors (Paragraph 0051), the first at the distal tip, and the second proximal from the first (See Fig. 7, Ref. 80 and 88, wherein the sensors are in a needle, Paragraph 0028), wherein the needle is used for biopsies (Paragraph 0039), and would read on a target biopsy system.
Adoram further teaches the processor (processor, Ref. 22) is configured to determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane based on a virtual positioning of a segment of the target  biopsy needle between the distal sensor and the proximal sensor as a function of the tracking data (“Consequently, a “virtual” position indicator for the tip 90 may be added on the display. The position of the virtual indicator can be extrapolated from the known distance between the tip of indicator 80 and the tip 90 of the instrument 84, and from the orientation of the instrument calculated according to the positions of the tips of indicators 80 and 82 respectively”, Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins’ invention wherein the system is a target biopsy system and the processor is configured to determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane based on a virtual positioning of a segment of the target  biopsy needle between the distal receiver and the proximal receiver as a function of the tracking data, as taught by Adoram, in order to monitor the insertion of the needle (Adoram, Paragraph 0052), by determining the position, shape, and/or tip location, of the needle (Adoram, Paragraph 0051), during a tissue biopsy.
However, the modifications of Desjardins and Adoram do not disclose the processor is caused to receive needle data that comprises a fired length of the target biopsy needle, determine a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver, and predict a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane.
Nir teaches the processor is configured to receive needle data (“at least one processor configured to…receive the characteristic of the ultrasound biopsy transducer and needle”, Paragraphs 0015-0017) that comprises a fired length of the target biopsy needle (“The planning step also comprises the acquisition of information regarding the details of the planned biopsy procedure.  The planning step takes therefore into account the characteristics of the ultrasound biopsy transducer such as the type and model of the transducer and of the needles that will be used, such as for example the, shooting distance, the shooting angle, etc.”, Paragraph 0039).
Additionally, Nir teaches predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane (“forming a correlation between the identified region of interest the transducer's characteristics, and a possible needle trajectory, wherein a virtual representation of a ultrasound plane that can be acquired by the transducer, on which the region of interest is reached by the possible needle trajectory”, Paragraph 0013; “obtaining at least one simulated biopsy scan plane image of the organ, said image showing biopsy trajectory and at least one region of interest”, Paragraph 0021; See also Fig. 1B showing the shooting trajectory of the needle relative to the ultrasound scan image, i.e. the ultrasound plane).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins and Adoram, wherein the processor is configured to receive needle data that comprises a fired length of the target biopsy needle and predict a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane, as taught by Nir, in order to calculate an optimal anticipated needle trajectory (Nir, Paragraph 0043) to improve the targeting of suitable biopsy sites (Nir, Paragraph 0008).
Therefore, the combination of Desjardins, Adoram, and Nir would teach the processor is configured to determine a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver, since Nir teaches the needle data includes a derived length of a stylet fireable from the tip of the target biopsy needle (Nir, Paragraph 0039), and Desjardins and Adoram teaches determining the virtual version of the target biopsy needle relative to the ultrasound plane based on the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver (See Desjardins, Paragraph 0071, 0116, Fig. 2, Ref. 76; direction of the needle tip and the distance of the needle tip from the image scan plane are indicated with a representative needle arrow icon, Paragraph 0071; and Adoram, Paragraph 0051).  Since the needle is in the unfired state, the position determination of the tip extension is interpreted as determining the position of the unfired needle, much like that of a conventional needle that is not fireable as disclosed by Desjardins and Adoram.

Regarding claim 5, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above. 
As disclosed in the claim 1 rejection above, Desjardins teaches wherein each additional ultrasound receiver of the at least two ultrasound receivers is are spatially arranged on the target biopsy needle (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165).

Regarding claim 8, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above, including instructions executed by the processor.
Desjardins discloses a monitor (See Fig. 2, Ref. 68, Ultrasound Image display) operably connected with the processor (Paragraph 0086, specifically processor allows information to be displayed on the screen) to display the planar ultrasound image (See Fig. 2, 2D ultrasound image, wherein the image of the image scan plane 25, Paragraph 0071).  
Desjardins further discloses predicting the trajectory of the needle within the anatomical region relative to the ultrasound plane (See Paragraph 0246, claim language of claim 48, “determine a trajectory of the medical instrument within the human body relative to the ultrasound probe for display by the ultrasound unit”; wherein the medical instrument trajectory is based on the determined location of the medical instrument, Paragraph 0246, and the location of the medical instrument is relative to the ultrasound plane, Paragraph 0173).
However, Desjardins does not explicitly disclose controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor.
Nir teaches wherein the instructions further cause the processor to control a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor (“using said processor, e) generating at least one biopsy scan plane image using the results of the registering step (d); and f) indicating on said simulated scan plane image the identified region of interest and at least one simulated needle trajectory”, Abstract; wherein as seen in Fig. 1A and Paragraph 0024, the scan plane image is a planar ultrasound image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir, wherein the instructions further cause the processor of Desjardins to control a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor  as further taught by Nir, in order to provide the practitioner feedback of the accuracy of the needle insertion (Nir, Paragraph 0062).

Regarding claim 12, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Desjardins discloses wherein the instructions further cause the processor (computer code may comprise computer program instructions that are executed by one or more processors to perform the desired operations, Paragraph 0188) to: 
communicate with the ultrasound probe to receive ultrasound data (processor connected to ultrasound probe 55 for receiving and processing the ultrasound image, Paragraph 0077)  representative of an ultrasound plane intersecting the anatomical region (See Fig. 1, ultrasound imaging plane 25 intersection patient surface 10 and patient body 15) and generate a planar ultrasound image of the anatomical region based on the ultrasound data (See Fig. 2, Ultrasound Image displayed on the Displayed 68; “a 2-dimensional image of imaging plane 25 is achieved—in effect a section through the patient body 15”, Paragraph 0054); and 
communicate with the at least two ultrasound receivers (processor connected to transducer 123, via transceiver 205, See Paragraph 0077 and Fig. 4, to receive and process signals from transducer 123; wherein the transducer 123 can be two or more transducers, Paragraph 0165) to receive sense data of the at least two ultrasound receivers representative of a sensing of the ultrasound plane (the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181) and determine the tracking data based on the received sense data (the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would read on receiving tracking data representative of tracked positions of the at least two ultrasound receivers).

Regarding claim 13, Desjardins discloses an apparatus (Fig. 5, Console 65) configured to control a needle operation (ultrasound device tracking, wherein the tracked device is a needle, Paragraph 0065, “The console 65 measures the time taken for various acoustic transmissions to reach the sensor from the ultrasound probe 55, and thereby determines the position of the needle tip relative to the ultrasound imaging plane. This then allows position information to be shown in real-time on the ultrasound imaging system display 68”, Paragraph 0067), the apparatus comprising: 
a processor one or more processors in console 65, Paragraph 0077; and 
a non-transitory computer readable medium that stores instructions, which when executed by the processor (computer code may comprise computer program instructions that are executed by one or more processors to perform the desired operations…The computer program code is generally stored in a non-transitory medium such as an optical disk, flash memory (ROM), or hard drive, Paragraph 0188), cause the processor to: 
communicate with an ultrasound probe and at least two ultrasound receivers processor receives and processes signals from the transducer 123 and the ultrasound probe, Paragraph 0077, wherein the receiving and processing of signals are performed using the data communication links between the console 65 with the processor(s) and the transducer 123 and ultrasound probe, See Paragraphs 0068-0070) in a known arrangement on a needle, the at least two ultrasound receivers include a distal receiver located adjacent the tip of the target biopsy needle and  a proximal receiver located proximal to the distal receiver (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165), each ultrasound receiver configured to sense an ultrasound plane, projected by the ultrasound probe, as the target biopsy needle is inserted into an anatomical region (the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181), 
receive tracking data representative of tracked positions of the at least two ultrasound receivers relative to the ultrasound plane (explicit tracking of the medical device position relative to the ultrasound imaging plane, Paragraph 0173; two or more transducers on the instrument, Paragraph 0165, responds to ultrasound waves from the probe 55, and the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would read on receiving tracking data representative of tracked positions of the at least two ultrasound receivers), and
determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane (See Fig. 2, Ref. 76; direction of the needle tip and the distance of the needle tip from the image scan plane are indicated with a representative needle arrow icon, Paragraph 0071, which would read on a virtual version of the target biopsy needle in an unfired state) based on the tracking data (Paragraph 0116).
However, Desjardins does not explicitly disclose wherein the needle operation is a target biopsy, and wherein the orientation of the virtual version of the target biopsy needle is determined based on a virtual positioning of a segment of the target  biopsy needle between the distal receiver and the proximal receiver as a function of the tracking data.
Adoram teaches in a similar system of determining the position and orientation of a needle with two position sensors (Paragraph 0051), the first at the distal tip, and the second proximal from the first (See Fig. 7, Ref. 80 and 88, wherein the sensors are in a needle, Paragraph 0028), wherein the needle is used for biopsies (Paragraph 0039), and would read on a target biopsy.
Adoram further teaches the processor (processor, Ref. 22) is configured to determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane based on a virtual positioning of a segment of the target  biopsy needle between the distal sensor and the proximal sensor as a function of the tracking data (“Consequently, a “virtual” position indicator for the tip 90 may be added on the display. The position of the virtual indicator can be extrapolated from the known distance between the tip of indicator 80 and the tip 90 of the instrument 84, and from the orientation of the instrument calculated according to the positions of the tips of indicators 80 and 82 respectively”, Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins’ invention wherein the needle operation is a target biopsy and the processor is configured to determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane based on a virtual positioning of a segment of the target  biopsy needle between the distal receiver and the proximal receiver as a function of the tracking data, as taught by Adoram, in order to monitor the insertion of the needle (Adoram, Paragraph 0052), by determining the position, shape, and/or tip location, of the needle (Adoram, Paragraph 0051), during a tissue biopsy.
However, the modifications of Desjardins and Adoram do not disclose the processor is cause to :
receive needle data that comprises a fired length of the target biopsy needle, determine a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver, and predict a biopsy trajectory of the target biopsy needle within the anatomical region.
Nir teaches the processor is configured to receive needle data (“at least one processor configured to…receive the characteristic of the ultrasound biopsy transducer and needle”, Paragraphs 0015-0017) that comprises a fired length of the target biopsy needle (“The planning step also comprises the acquisition of information regarding the details of the planned biopsy procedure.  The planning step takes therefore into account the characteristics of the ultrasound biopsy transducer such as the type and model of the transducer and of the needles that will be used, such as for example the, shooting distance, the shooting angle, etc.”, Paragraph 0039).
Additionally, Nir teaches predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane (“forming a correlation between the identified region of interest the transducer's characteristics, and a possible needle trajectory, wherein a virtual representation of a ultrasound plane that can be acquired by the transducer, on which the region of interest is reached by the possible needle trajectory”, Paragraph 0013; “obtaining at least one simulated biopsy scan plane image of the organ, said image showing biopsy trajectory and at least one region of interest”, Paragraph 0021; See also Fig. 1B showing the shooting trajectory of the needle relative to the ultrasound scan image, i.e. the ultrasound plane).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins and Adoram, wherein the processor is configured to receive needle data that comprises a fired length of the target biopsy needle and predict a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane, as taught by Nir, in order to calculate an optimal anticipated needle trajectory (Nir, Paragraph 0043) to improve the targeting of suitable biopsy sites (Nir, Paragraph 0008).
Therefore, the combination of Desjardins, Adoram, and Nir would teach the processor is configured to determine a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver, since Nir teaches the needle data includes a derived length of a stylet fireable from the tip of the target biopsy needle (Nir, Paragraph 0039), and Desjardins and Adoram teaches determining the virtual version of the target biopsy needle relative to the ultrasound plane based on the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver (See Desjardins, Paragraph 0071, 0116, Fig. 2, Ref. 76; direction of the needle tip and the distance of the needle tip from the image scan plane are indicated with a representative needle arrow icon, Paragraph 0071; and Adoram, Paragraph 0051).  Since the needle is in the unfired state, the position determination of the tip extension is interpreted as determining the position of the unfired needle, much like that of a conventional needle that is not fireable as disclosed by Desjardins and Adoram. 

Regarding claim 16, Desjardins discloses a method (See Title), comprising: 
projecting, by an ultrasound probe (Fig. 1, Ref. 20 or Fig. 2, Ref. 55), an ultrasound plane intersecting an anatomical region (See Fig. 1, ultrasound probe projecting ultrasound imaging plane 25 that intersects patient surface 10 and patient body 15);
sensing, by at least two ultrasound receivers in a known arrangement on a target biopsy needle, the ultrasound plane as the target biopsy needle is inserted into the anatomical region, wherein the at least two ultrasound receivers include a distal receiver located adjacent the tip of the target biopsy needle and a proximal receiver located proximal to the distal receiver (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165; the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181);
receiving, by a processor (one or more processors in console 65, Paragraph 0077), tracking data representative of tracked positions of the at least two ultrasound receivers relative to the ultrasound plane (explicit tracking of the medical device position relative to the ultrasound imaging plane, Paragraph 0173; two or more transducers on the instrument, Paragraph 0165, responds to ultrasound waves from the probe 55, and the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would read on receiving tracking data representative of tracked positions of the at least two ultrasound receivers; since the method is performed by computer code, and computer code may comprise computer program instructions that are executed by one or more processors to perform the desired operations, Paragraph 0188, this would read on the receiving is performed by the processor), 
determining, by the processor (one or more processors in console 65, Paragraph 0077, computer code may comprise computer program instructions that are executed by one or more processors to perform the desired operations, Paragraph 0188), an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane (See Fig. 2, Ref. 76; direction of the needle tip and the distance of the needle tip from the image scan plane are indicated with a representative needle arrow icon, Paragraph 0071, which would read on a virtual version of the target biopsy needle in an unfired state) based on the tracking data (Paragraph 0116).
However, Desjardins does not explicitly disclose wherein the orientation of the virtual version of the target biopsy needle is determined based on a virtual positioning of a segment of the target  biopsy needle between the distal receiver and the proximal receiver as a function of the tracking data.
Adoram teaches in a similar system of determining the position and orientation of a needle with two position sensors (Paragraph 0051), the first at the distal tip, and the second proximal from the first (See Fig. 7, Ref. 80 and 88, wherein the sensors are in a needle, Paragraph 0028), wherein the needle is used for biopsies (Paragraph 0039).
Adoram further teaches the processor (processor, Ref. 22) is configured to determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane based on a virtual positioning of a segment of the target  biopsy needle between the distal sensor and the proximal sensor as a function of the tracking data (“Consequently, a “virtual” position indicator for the tip 90 may be added on the display. The position of the virtual indicator can be extrapolated from the known distance between the tip of indicator 80 and the tip 90 of the instrument 84, and from the orientation of the instrument calculated according to the positions of the tips of indicators 80 and 82 respectively”, Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Desjardins’ invention wherein the processor is configured to determine an orientation of a virtual version of the target biopsy needle, in an unfired state, relative to the ultrasound plane based on a virtual positioning of a segment of the target  biopsy needle between the distal receiver and the proximal receiver as a function of the tracking data, as taught by Adoram, in order to monitor the insertion of the needle (Adoram, Paragraph 0052), by determining the position, shape, and/or tip location, of the needle (Adoram, Paragraph 0051), during a tissue biopsy.
However, the modifications of Desjardins and Adoram do not explicitly disclose the method is a target biopsy method, the method including receiving, by the processor, needle data that comprises a fired length of the target biopsy needle, determining, by the processor, a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver; and predicting, by the processor, a biopsy trajectory of the target biopsy needle within the anatomical region.
Nir teaches a target biopsy method (“Method and device for planning and performing a biopsy”, Title).  Nir teaches receiving needle data (“receive the characteristic of the ultrasound biopsy transducer and needle”, Paragraphs 0015-0017) that comprises a fired length of the target biopsy needle (“The planning step also comprises the acquisition of information regarding the details of the planned biopsy procedure.  The planning step takes therefore into account the characteristics of the ultrasound biopsy transducer such as the type and model of the transducer and of the needles that will be used, such as for example the, shooting distance, the shooting angle, etc.”, Paragraph 0039).
Additionally, Nir teaches predicting a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane (“forming a correlation between the identified region of interest the transducer's characteristics, and a possible needle trajectory, wherein a virtual representation of a ultrasound plane that can be acquired by the transducer, on which the region of interest is reached by the possible needle trajectory”, Paragraph 0013; “obtaining at least one simulated biopsy scan plane image of the organ, said image showing biopsy trajectory and at least one region of interest”, Paragraph 0021; See also Fig. 1B showing the shooting trajectory of the needle relative to the ultrasound scan image, i.e. the ultrasound plane).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins and Adoram, wherein the method is a target biopsy method that includes receiving needle data that comprises a fired length of the target biopsy needle and predict a biopsy trajectory of the target biopsy needle within the anatomical region relative to the ultrasound plane, as taught by Nir, in order to calculate an optimal anticipated needle trajectory (Nir, Paragraph 0043) to improve the targeting of suitable biopsy sites (Nir, Paragraph 0008).
Therefore, the combination of Desjardins, Adoram, and Nir would teach determining a tip extension of the virtual version of the target biopsy needle, in the unfired state, relative to the ultrasound plane based on a virtual positioning of a derived length of a stylet fireable from the tip of the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver, since Nir teaches the needle data includes a derived length of a stylet fireable from the tip of the target biopsy needle (Nir, Paragraph 0039), and Desjardins and Adoram teaches determining the virtual version of the target biopsy needle relative to the ultrasound plane based on the target biopsy needle adjacent the distal receiver that is derived from the needle data and a tracked position of the distal receiver (See Desjardins, Paragraph 0071, 0116, Fig. 2, Ref. 76; direction of the needle tip and the distance of the needle tip from the image scan plane are indicated with a representative needle arrow icon, Paragraph 0071; and Adoram, Paragraph 0051).  Since the needle is in the unfired state, the position determination of the tip extension is interpreted as determining the position of the unfired needle, much like that of a conventional needle that is not fireable as disclosed by Desjardins and Adoram.

Regarding claim 19, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 16 above.
Desjardins discloses a monitor (See Fig. 2, Ref. 68, Ultrasound Image display) to display the planar ultrasound image (See Fig. 2, 2D ultrasound image, wherein the image of the image scan plane 25, Paragraph 0071).  
Desjardins further discloses predicting the trajectory of the needle within the anatomical region relative to the ultrasound plane (See Paragraph 0246, claim language of claim 48, “determine a trajectory of the medical instrument within the human body relative to the ultrasound probe for display by the ultrasound unit”; wherein the medical instrument trajectory is based on the determined location of the medical instrument, Paragraph 0246, and the location of the medical instrument is relative to the ultrasound plane, Paragraph 0173).
However, Desjardins does not explicitly disclose controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor.
Nir teaches wherein the instructions further cause the processor to control a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor (“using said processor, e) generating at least one biopsy scan plane image using the results of the registering step (d); and f) indicating on said simulated scan plane image the identified region of interest and at least one simulated needle trajectory”, Abstract; wherein as seen in Fig. 1A and Paragraph 0024, the scan plane image is a planar ultrasound image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir, wherein the method includes controlling a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor  as further taught by Nir, in order to provide the practitioner feedback of the accuracy of the needle insertion (Nir, Paragraph 0062).

Regarding claim 20, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above. 
As disclosed in the claim 16 rejection above, Desjardins teaches wherein each additional ultrasound receiver of the at least two ultrasound receivers is are spatially arranged on the target biopsy needle (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over to Desjardins, in view of Adoram, further in view of Nir, as applied to claim 1 above, and further in view of U. S. Patent Application Publication No. 2005/0159676 to Taylor et al. “Taylor”.

Regarding claim 3, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above. 
However, the modifications of Desjardins, Adoram, and Nir do not disclose wherein the target biopsy needle includes a firing mechanism configured to project the target biopsy needle along the predicted biopsy trajectory of the target biopsy needle within the anatomical region.  
Taylor teaches a biopsy targeting system using ultrasound imaging that includes a biopsy needle (Paragraph 0024).  Taylor teaches wherein the target biopsy needle includes a firing mechanism configured to project the target biopsy needle along the predicted biopsy trajectory of the target biopsy needle within the anatomical region.  Taylor teaches once the biopsy is planned, all of the needle paths for a given longitudinal image are display on the ultrasound monitor, and shows the coordinates of the planned needle paths (Paragraph 0027).  Further, Taylor discloses when the biopsy needle set has achieved the correct depth of penetration, the physician uses a standard biopsy firing gun to fire the needle set (Paragraph 0027).  This reads on the biopsy needle includes a firing mechanism operable to project the needle along the predicted biopsy trajectory. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir, wherein the target biopsy needle includes a firing mechanism operable to project the target biopsy needle along the predicted biopsy trajectory of the target biopsy needle within the anatomical region, as taught by Taylor, in order to take a biopsy sample (Taylor, Paragraph 0122).  Further, the use of a firing mechanism is well known in the art, as Taylor teaches the use of a “standard biopsy gun” (Taylor, Paragraph 0124).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over to Desjardins, in view of Adoram, further in view of Nir, as applied to claim 1 above, and further in view of U. S. Patent Application Publication No. 2013/0041255 to “Peliks”.

Regarding claim 4, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above. 
However, the modifications of Desjardins, Adoram, and Nir do not disclose wherein the target biopsy needle includes a coaxial introducer configured to introduce the target biopsy needle into the anatomical region.  
Peliks teaches wherein the target biopsy needle includes a coaxial introducer operable to introduce the target biopsy needle into the anatomical region.  Peliks teaches a biopsy device (Abstract) that includes a coaxial introducer.  Peliks teaches prior to sampling, the coaxial introducer and the coaxial introducer and trocar may be positioned adjacent to the lesion and then the biopsy tool may be introduced through the coaxial introducer. The biopsy tool may be secured to the coaxial introducer, such as with a luer connection (Paragraph 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir, wherein the target biopsy needle includes a coaxial introducer operable to introduce the target biopsy needle into the anatomical region, as taught by Peliks, in order to protect the mass of tissue other than from sampling (Peliks, Paragraph 0059).

Claims 6-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over to Desjardins, in view of Adoram, further in view of Nir, as applied to claim 1 above, and further in view of U.S. Patent Application No. 2010/0298705 to Pelissier et al. “Pelissier”.

Regarding claims 6 and 7, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 1 above. 
As disclosed in the claim 1 rejection above, Desjardins discloses two ultrasound receivers configured to sense the ultrasound plane (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165; the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181).
However, Desjardins does not disclose predicting the biopsy trajectory as an in-plane biopsy trajectory indicating the at least two ultrasound receivers being within the ultrasound plane or as an out-of-plane biopsy trajectory plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane.
Pelissier teaches predicting the biopsy trajectory (“calculation and display of images and other feedback…Line 30 superposed on the image 23 indicates the path that will be followed by the tip of needle 21”, Paragraph 0153) as an in-plane biopsy trajectory (Paragraph 0162 and Fig. 5A discloses a trajectory 382B of the needle 382 relative to the imaging slice (plane) 384 to indicate whether the trajectory is in the plane or out of the plane; wherein the alignment of out of plane features or in-plane features may have particular coded appearance characteristics, Paragraph 0208, wherein the alignment is between the trajectory and either a target that is out of the plane, to indicate an out of the image plane position or alignment of the trajectory with in-plane features to indicate an in-plane position, Paragraphs 0208-209).  This would read on predicting the biopsy trajectory as in-plane or out of plane.
Additionally as seen in Fig. 5A, the position of the needle 382 relative to the image slice 384 can be determined as in-plane or out of plane.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Desjardins, Adoram, and Nir,  wherein the processor predicts the biopsy trajectory as in-plane or out of plane, as taught by Pelissier, in order to may assist users in positioning an ultrasound probe to acquire an image that contains the reference position and/or positioning a needle for alignment with a reference position (Pelissier, Paragraph 0205).
Therefore, the combination of Desjardins, Adoram, and Nir, and Pelissier would teach or suggest wherein the instructions further cause the processor to predict the biopsy trajectory as an in-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating the at least two ultrasound receivers being within the ultrasound plane or predict the biopsy trajectory as an out-of-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane, since Desjardins discloses sensing the ultrasound plane and determining the positions of the needle based on the positions of the two ultrasound receivers, and Pelissier teaches predicting an needle trajectory as in plane or out of plane, and where the position of the needle can also be correspondingly determine as in plane or out of plane, and therefore in combination with Desjardins, the position of the needle would be based on the positions of the two ultrasound receivers.

Regarding claim 21, the modifications of Desjardins, Adoram, and Nir discloses all the features of claim 1 above, including obtaining needle data.
Desjardins further discloses wherein the needle data further comprises an attachment point of each ultrasound receiver of the at least two ultrasound receivers to the biopsy needle.  As disclosed in the claim 1 rejection above, Desjardins discloses two or more transducers, one located at the distal tip, and the second proximal from the first transducer (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165). Each sensor’s (element) position may be tracked (explicit tracking of the medical device position relative to the ultrasound imaging plane, Paragraph 0173; two or more transducers on the instrument, Paragraph 0165, responds to ultrasound waves from the probe 55, and the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would read on receiving tracking data representative of tracked positions of the at least two ultrasound receivers).  This infers that each element has its own distinct position on the tracked tool, and would read on an attachment point.  
However, the modifications of Desjardins, Adoram, and Nir do not explicitly disclose wherein the needle data further comprises an unfired length of the biopsy needle.
Pelissier teaches in using needles of different lengths, a calibration procedure can occur to determine the location of the tip of the needle relative to the position markers (Paragraph 0137) located on the handle of the biopsy apparatus (Paragraph 0131, 0133), right before the start of the needle (See Fig. 1, relation between tip of needle 21 with marker 15E).  This reads on determining the unfired length of the biopsy needle, which is used as data (i.e. needle data) for calibration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir wherein the needle data further comprises an unfired length of the biopsy needle, as taught by Pelissier, in order to calibrate needle when using needles of different lengths to determine the distal tip location of the needle (Pelissier, Paragraph 0137).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over to Desjardins, in view of Adoram, further in view of Nir, as applied to claim 8 above, and further in view of Pelissier.

Regarding claims 9 and 10, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 8 above, including instructions executed by the processor.
As disclosed in the claim 1 rejection above, Desjardins discloses two ultrasound receivers configured to sense the ultrasound plane (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165; the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181).
Further, as disclosed in the claim 8 rejection above, Nir teaches wherein the instructions further cause the processor to control a display of a biopsy trajectory overlay on a planar ultrasound image of the anatomical region displayed by the monitor (“using said processor, e) generating at least one biopsy scan plane image using the results of the registering step (d); and f) indicating on said simulated scan plane image the identified region of interest and at least one simulated needle trajectory”, Abstract; wherein as seen in Fig. 1A and Paragraph 0024, the scan plane image is a planar ultrasound image).
However, the modifications of Desjardins, Adoram, and Nir do not disclose the biopsy trajectory overlay as an in-plane biopsy trajectory or out-of-plane biopsy trajectory responsive to at least one of the at least two ultrasound receivers being outside the ultrasound plane.
Pelissier teaches predicting the biopsy trajectory (“calculation and display of images and other feedback…Line 30 superposed on the image 23 indicates the path that will be followed by the tip of needle 21”, Paragraph 0153) as an in-plane biopsy trajectory (Paragraph 0162 and Fig. 5A discloses a trajectory 382B of the needle 382 relative to the imaging slice (plane) 384 to indicate whether the trajectory is in the plane or out of the plane; wherein the alignment of out of plane features or in-plane features may have particular coded appearance characteristics, Paragraph 0208, wherein the alignment is between the trajectory and either a target that is out of the plane, to indicate an out of the image plane position or alignment of the trajectory with in-plane features to indicate an in-plane position, Paragraphs 0208-209).  This would read on predicting the biopsy trajectory as in-plane or out of plane.
Additionally as seen in Fig. 5A, the position of the needle 382 relative to the image slice 384 can be determined as in-plane or out of plane.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Desjardins, Adoram, and Nir,  wherein the processor predicts the biopsy trajectory as in-plane or out of plane, as taught by Pelissier, in order to may assist users in positioning an ultrasound probe to acquire an image that contains the reference position and/or positioning a needle for alignment with a reference position (Pelissier, Paragraph 0205).
Therefore, the combination of Desjardins, Adoram, and Nir, and Pelissier would teach or suggest wherein the instructions further cause the processor to predict the biopsy trajectory as an in-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating the at least two ultrasound receivers being within the ultrasound plane or predict the biopsy trajectory as an out-of-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane, since Desjardins discloses sensing the ultrasound plane and determining the positions of the needle based on the positions of the two ultrasound receivers, and Pelissier teaches predicting an needle trajectory as in plane or out of plane, and where the position of the needle can also be correspondingly determine as in plane or out of plane, and therefore in combination with Desjardins, the position of the needle would be based on the positions of the two ultrasound receivers.  Further, Nir teaches the predicted biopsy trajectory is overlaid onto a 2D ultrasound image.  Therefore, in the combination of Desjardins, Adoram, and Nir, and Pelissier, would be the in-plane or out-of-plane trajectories as taught by Pelissier.

Regarding claim 11, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 8 above, including instructions executed by the processor.
However, the modifications of Desjardins, Adoram, and Nir do not disclose an interface platform operably connected with the processor to control the display of the planar ultrasound image by the monitor.
Pelissier teaches an interface platform operably connected with the processor to control the display of the planar ultrasound image by the monitor (Paragraphs 0287-0289, specifically input device 314 that control aspects of the operation of controller 311 such as manipulating images generated for display by the controller, wherein the images are ultrasound images, that are two dimensional, Paragraph 0021, which would read on planar ultrasound image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir, wherein the system includes an interface platform operably connected with the processor to control the display of the planar ultrasound image by the monitor, as taught by Pelissier, in order to manipulate the images generated by the controller (Pelissier, Paragraph 0289).

Claims 14-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over to Desjardins, in view of Adoram, further in view of Nir, as applied to claim 13 above, and further in view of Pelissier

Regarding claims 14 and 15, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 13 above.
As disclosed in the claim 13 rejection above, Desjardins discloses two ultrasound receivers configured to sense the ultrasound plane (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165; the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181).
However, Desjardins does not disclose predicting the biopsy trajectory as an in-plane biopsy trajectory indicating the at least two ultrasound receivers being within the ultrasound plane or as an out-of-plane biopsy trajectory plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane.
Pelissier teaches predicting the biopsy trajectory (“calculation and display of images and other feedback…Line 30 superposed on the image 23 indicates the path that will be followed by the tip of needle 21”, Paragraph 0153) as an in-plane biopsy trajectory (Paragraph 0162 and Fig. 5A discloses a trajectory 382B of the needle 382 relative to the imaging slice (plane) 384 to indicate whether the trajectory is in the plane or out of the plane; wherein the alignment of out of plane features or in-plane features may have particular coded appearance characteristics, Paragraph 0208, wherein the alignment is between the trajectory and either a target that is out of the plane, to indicate an out of the image plane position or alignment of the trajectory with in-plane features to indicate an in-plane position, Paragraphs 0208-209).  This would read on predicting the biopsy trajectory as in-plane or out of plane.
Additionally as seen in Fig. 5A, the position of the needle 382 relative to the image slice 384 can be determined as in-plane or out of plane.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Desjardins, Adoram, and Nir,  wherein the processor predicts the biopsy trajectory as in-plane or out of plane, as taught by Pelissier, in order to may assist users in positioning an ultrasound probe to acquire an image that contains the reference position and/or positioning a needle for alignment with a reference position (Pelissier, Paragraph 0205).
Therefore, the combination of Desjardins, Adoram, and Nir, and Pelissier would teach or suggest wherein the instructions further cause the processor to predict the biopsy trajectory as an in-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating the at least two ultrasound receivers being within the ultrasound plane or predict the biopsy trajectory as an out-of-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane, since Desjardins discloses sensing the ultrasound plane and determining the positions of the needle based on the positions of the two ultrasound receivers, and Pelissier teaches predicting an needle trajectory as in plane or out of plane, and where the position of the needle can also be correspondingly determine as in plane or out of plane, and therefore in combination with Desjardins, the position of the needle would be based on the positions of the two ultrasound receivers.

Regarding claim 23, the modifications of Desjardins, Adoram, and Nir discloses all the features of claim 13 above, including obtaining needle data.
Desjardins further discloses wherein the needle data further comprises an attachment point of each ultrasound receiver of the at least two ultrasound receivers to the biopsy needle.  As disclosed in the claim 1 rejection above, Desjardins discloses two or more transducers, one located at the distal tip, and the second proximal from the first transducer (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165). Each sensor’s (element) position may be tracked (explicit tracking of the medical device position relative to the ultrasound imaging plane, Paragraph 0173; two or more transducers on the instrument, Paragraph 0165, responds to ultrasound waves from the probe 55, and the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would read on receiving tracking data representative of tracked positions of the at least two ultrasound receivers).  This infers that each element has its own distinct position on the tracked tool, and would read on an attachment point.  
However, the modifications of Desjardins, Adoram, and Nir do not explicitly disclose wherein the needle data further comprises an unfired length of the biopsy needle.
Pelissier teaches in using needles of different lengths, a calibration procedure can occur to determine the location of the tip of the needle relative to the position markers (Paragraph 0137) located on the handle of the biopsy apparatus (Paragraph 0131, 0133), right before the start of the needle (See Fig. 1, relation between tip of needle 21 with marker 15E).  This reads on determining the unfired length of the biopsy needle, which is used as data (i.e. needle data) for calibration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir wherein the needle data further comprises an unfired length of the biopsy needle, as taught by Pelissier, in order to calibrate needle when using needles of different lengths to determine the distal tip location of the needle (Pelissier, Paragraph 0137).

Claims 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over to Desjardins, in view of Adoram, further in view of Nir, as applied to claim 16 above, and further in view of Pelissier.

Regarding claims 17 and 18, the modifications of Desjardins, Adoram, and Nir disclose all the features of claim 16 above.
As disclosed in the claim 16 rejection above, Desjardins discloses two ultrasound receivers configured to sense the ultrasound plane (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165; the transducers are acoustic sensor/hydrophone for receiving acoustic waves transmitted by the ultrasound imaging probe 55, Paragraph 0067, wherein the transmitted waves of the ultrasound imaging probe forms a imaging scan plane, Paragraph 0054; the instrument transducer 123 may also receive or detect transmissions from the imaging transducer elements 550, Paragraph 0181).
However, Desjardins does not disclose predicting the biopsy trajectory as an in-plane biopsy trajectory indicating the at least two ultrasound receivers being within the ultrasound plane or as an out-of-plane biopsy trajectory plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane.
Pelissier teaches predicting the biopsy trajectory (“calculation and display of images and other feedback…Line 30 superposed on the image 23 indicates the path that will be followed by the tip of needle 21”, Paragraph 0153) as an in-plane biopsy trajectory (Paragraph 0162 and Fig. 5A discloses a trajectory 382B of the needle 382 relative to the imaging slice (plane) 384 to indicate whether the trajectory is in the plane or out of the plane; wherein the alignment of out of plane features or in-plane features may have particular coded appearance characteristics, Paragraph 0208, wherein the alignment is between the trajectory and either a target that is out of the plane, to indicate an out of the image plane position or alignment of the trajectory with in-plane features to indicate an in-plane position, Paragraphs 0208-209).  This would read on predicting the biopsy trajectory as in-plane or out of plane.
Additionally as seen in Fig. 5A, the position of the needle 382 relative to the image slice 384 can be determined as in-plane or out of plane.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Desjardins, Adoram, and Nir,  wherein the processor predicts the biopsy trajectory as in-plane or out of plane, as taught by Pelissier, in order to may assist users in positioning an ultrasound probe to acquire an image that contains the reference position and/or positioning a needle for alignment with a reference position (Pelissier, Paragraph 0205).
Therefore, the combination of Desjardins, Adoram, and Nir, and Pelissier would teach or suggest wherein the biopsy trajectory is predicted as an in-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating the at least two ultrasound receivers being within the ultrasound plane or predicted as an out-of-plane biopsy trajectory responsive to a sensing of the ultrasound plane indicating at least one of the at least two ultrasound receivers being outside the ultrasound plane, since Desjardins discloses sensing the ultrasound plane and determining the positions of the needle based on the positions of the two ultrasound receivers, and Pelissier teaches predicting an needle trajectory as in plane or out of plane, and where the position of the needle can also be correspondingly determine as in plane or out of plane, and therefore in combination with Desjardins, the position of the needle would be based on the positions of the two ultrasound receivers.

Regarding claim 25, the modifications of Desjardins, Adoram, and Nir discloses all the features of claim 16 above, including obtaining needle data.
Desjardins further discloses wherein the needle data further comprises an attachment point of each ultrasound receiver of the at least two ultrasound receivers to the biopsy needle.  As disclosed in the claim 1 rejection above, Desjardins discloses two or more transducers, one located at the distal tip, and the second proximal from the first transducer (Paragraph 0165, “the medical instrument may be provided with two or more transducers, for example, one at the distal end of the medical instrument, such as shown in FIG. 3, and the other part-way along the medical instrument”; wherein the medical instrument is a needle, Paragraphs 0164-0165). Each sensor’s (element) position may be tracked (explicit tracking of the medical device position relative to the ultrasound imaging plane, Paragraph 0173; two or more transducers on the instrument, Paragraph 0165, responds to ultrasound waves from the probe 55, and the system process the received signals from the transducers to determine the position of the interventional instrument in the human body, Paragraph 0166; therefore the received signals from the two transducers would read on receiving tracking data representative of tracked positions of the at least two ultrasound receivers).  This infers that each element has its own distinct position on the tracked tool, and would read on an attachment point.  
However, the modifications of Desjardins, Adoram, and Nir do not explicitly disclose wherein the needle data further comprises an unfired length of the biopsy needle.
Pelissier teaches in using needles of different lengths, a calibration procedure can occur to determine the location of the tip of the needle relative to the position markers (Paragraph 0137) located on the handle of the biopsy apparatus (Paragraph 0131, 0133), right before the start of the needle (See Fig. 1, relation between tip of needle 21 with marker 15E).  This reads on determining the unfired length of the biopsy needle, which is used as data (i.e. needle data) for calibration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Desjardins, Adoram, and Nir wherein the needle data further comprises an unfired length of the biopsy needle, as taught by Pelissier, in order to calibrate needle when using needles of different lengths to determine the distal tip location of the needle (Pelissier, Paragraph 0137).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-26 have been considered but are moot because the new ground of rejection does not rely on any combinations of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793